06/15/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0613


                                      DA 21-0613
                                   _________________

MONTANA RIVERS, GALLATIN WILDLIFE
ASSOCIATION, and COTTONWOOD
ENVIRONMENTAL LAW CENTER,

            Plaintiffs and Appellants,
                                                                  ORDER
      v.

MONTANA DEPARTMENT OF
ENVIRONMENTAL QUALITY,

            Defendant and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Peter B. Ohman, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 15 2022